BROWNING, C.J.,
dissents.
I dissent. It is illogical and contrary to the requirement that a litigant exhaust his or her administrative remedies before seeking a court remedy to construe the statute so that the time for filing a complaint in circuit court begins to run before the administrative challenge has concluded by issuance of a written order by the VAB. I would deny the petition for writ of prohibition and certify conflict with Wal-Mart Stores, Inc. v. Day, 742 So.2d 408 (Fla. 5th DCA 1999).